DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-7 and 13-16 are pending.
Claims 2, 3 and 8-12 are canceled.

Response to Amendment
The amendments to the (specifications, claims) filed on December 16, 2021 have been entered. Claims 1, 4-7 and 13-16 are pending. In regard to the specification, the objections have been withdrawn. In regard to claims 3-6, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7 and 13-16 are allowed. Independent claims 1, 7, 15 and 16 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical wherein each of the upper unit and the lower unit includes a front subunit and a rear subunit stacked with each other in the vertical direction and retained together by the metallic shell; the front subunit includes a plurality of contacts integrally formed within a front/outer insulator via insert-molding, and the rear subunit includes a plurality of contacts integrally formed with a rear/inner insulator via insert-molding: and the rear/inner insulator forms a protrusion, and a rear edge of the front/outer insulator abuts against a front edge of the protrusion, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an insulative housing with a front mating slot and a rear receiving cavity; and a combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules in a transverse direction; wherein each of the high speed contact modules comprises edge coupled contacts and the sideband contact module comprises broadside coupled contacts; each high speed contact module includes an upper unit and a lower unit assembled with each other in a vertical direction, the sideband contact module includes an upper contact set and a lower contact set stacked with each other in the vertical direction; and each of the upper unit and the lower unit includes a front subunit and a rear subunit, and each of the front subunit and the rear subunit includes differential pair contacts alternately arranged with grounding contacts in a transverse direction and commonly embedded within an insulator via insert-molding, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an insulative housing with a front mating slot and a rear receiving cavity; and a combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules in a transverse direction; wherein each of the high speed contact modules comprises edge coupled contacts and the sideband contact module comprises broadside coupled contacts; each high speed contact module includes an upper unit and a lower unit assembled with each other in a vertical direction, the sideband contact module includes an upper contact set and a lower contact set stacked with each other in the vertical direction; and each of the upper unit and the lower unit includes a front subunit and a rear subunit, and each of the front subunit and the rear subunit includes differential pair contacts alternately arranged with grounding contacts in a transverse direction and commonly embedded within an insulator via insert-molding, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: a first insulative housing having a front mating slot and a rear receiving cavity, a first combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules, and a plurality of first cables connected to the first combo contact module assembly; a second insulative housing having a front mating slot and a rear receiving cavity, a second combo contact module assembly received within the receiving cavity and including a sideband contact module sandwiched between a pair of high speed contact modules, and a plurality of second cables connected to the second combo contact module assembly; and a cage including an upper cavity and a lower cavity stacked up and down; wherein each of the high speed contact modules of the first and second combo contact module assemblies comprises edge coupled contacts and each of the sideband contact modules of the first and second combo contact module assemblies comprises broadside coupled contacts, the upper cavity receives the first combo contact module assembly, and the lower cavity receives the second combo contact module assembly, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER G LEIGH/Examiner, Art Unit 2831